Citation Nr: 0708850	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  04-07 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for rhinitis. 

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1976 to September 1979 with subsequent service in the 
Army National Guard.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a January 2003 
rating decision by the Houston Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In November 2006, the 
Board remanded the claim to schedule a videoconference 
hearing.  In January 2007, the veteran testified at a 
videoconference hearing before the undersigned; a transcript 
of that hearing is of record.  

On his Form 9 and in the August 2006 Appellant's Brief, the 
veteran and his representative appear to raise a new claim 
seeking service connection for a throat disorder.  This 
matter is not before the Board and is referred to the RO for 
further consideration.  

The issues of entitlement to service connection for residuals 
of a back injury and sinusitis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A current chronic bronchitis disorder is not shown. 

2.  A current chronic rhinitis disorder is not shown.


CONCLUSION OF LAW

1.  Service connection for bronchitis is not warranted. 38 
U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  Service connection for rhinitis is not warranted. 38 
U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  December 2002 and 
February 2003 letters (prior to the rating appealed), the 
April 2003 rating decision, and a November 2003 statement of 
the case (SOC) explained what the evidence needed to show to 
substantiate the claims.  The December 2002 and February 2003 
letters notified the veteran of the information and evidence 
needed to substantiate and complete his claims, of what part 
of that evidence he was to provide, and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

While the December 2002 and February 2003 letters did not 
advise the veteran verbatim to submit everything he had 
pertinent to his claims, it explained the type of evidence 
necessary to substantiate his claims and asked him to submit 
any such evidence.  This was equivalent to advising him to 
submit everything in his possession pertinent to the claims.  
The veteran is represented and has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  

Although the veteran was not provided notice regarding 
criteria for rating the disability at issue and effective 
dates of awards (See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006)), lack of such notice is not critical, as 
such notice only becomes relevant if service connection is 
granted. 
 
Regarding VA's duty to assist, in December 2002 VA requested 
complete medical and dental records from the National 
Personnel Records Center (NPRC).  In an August 2006 
Appellant's Brief, the veteran's representative alleges that 
the service medical records (SMR's) were incomplete.  
However, a further search for complete SMR's as it relates to 
the claims of chronic bronchitis and rhinitis would be futile 
as there are no current disabilities (this will be addressed 
below).  The Board has also considered whether a VA 
examination is necessary.  A VA examination is necessary when 
there are (summarized):  1) Competent evidence of current 
disability.  2) Evidence establishing a disability-causing 
event in service.  3) Evidence suggesting that the current 
disability and the event in service might be related.  
38 C.F.R. § 3.159.  Again, as the veteran does not have 
chronic bronchitis and rhinitis; a VA examination is not 
indicated.  There is no indication that any pertinent 
evidence remains outstanding.  All notice and duty to assist 
requirements appear to be substantially met.  The veteran is 
not prejudiced by the Board's proceeding with review of the 
matter on the merits at this point.  See Conway v. Principi,  
6 Vet. App. 226 (1994).

II.  Factual Background

SMR's including an August 1979 separation examination are 
negative for any complaints, treatment, or diagnoses of 
bronchitis or rhinitis.  Periodic physical examinations from 
subsequent National Guard service were also negative.  

Post service medical records are negative for any complaints, 
treatment, or findings related to bronchitis and rhinitis.   

III.  Criteria and Analysis

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation in line of 
duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim. If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The threshold matter that must be addressed in a claim of 
service connection is whether the veteran has the chronic 
disability for which service connection is sought.  Here, 
there is no diagnosis chronic bronchitis or rhinitis.  There 
are no post service medical pertaining to bronchitis or 
rhinitis, nor does the veteran allege that he ever sought 
treatment for the claimed disabilities.  At his January 2004 
videoconference hearing, he even indicated that the 
bronchitis was not an ongoing condition.  In the absence of 
proof of a present disease, there cannot be a valid claim of 
service connection.  See Hickson v. West, 12 Vet. App. 247 
(1999).

The veteran was advised in a January 2003 rating decision and 
the November 2003 SOC that to establish service connection 
for the claimed disabilities he must show that he has a 
current disability and that it incurred in service.  Because 
the veteran is a layperson, he is not competent to establish 
by his own opinion that he currently has bronchitis and 
rhinitis or that any such disabilities would be related to 
his service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

There is a preponderance of the evidence against the 
veteran's claims.  Hence, the claims seeking service 
connection for bronchitis and rhinitis must be denied.  


ORDER

Service connection for bronchitis is denied.

Service connection for a rhinitis is denied.


REMAND

On his November 2003 claim, the veteran contended that he 
injured his back in a vehicle accident at Fort Carlson during 
active duty (from October 1976 to September 1979).  In an 
August 2006 Appellant's Brief, it was allege that SMR's that 
pertained the active duty vehicle accident were missing.  
During his January 2007 videoconference hearing, he alleged 
that he injured his back (again) in another vehicle accident 
on ACDUTRA with the Army National Guard.  Here, development 
with respect to his ACDUTRA records is not complete.  Since 
his claim is based, at least in part, on an alleged injury on 
ACDUTRA, his dates of ACDUTRA must be verified.  As it is 
unclear from his statements as to when the ACDUTRA accident 
occurred, and when the he first sought treatment for 
residuals related to this injury (as opposed to other 
intervening factors such as a work-related back injury), the 
record must be clarified.  

It is also unclear from the veteran's statements as to 
whether he received treatment for sinusitis in service and, 
if so, whether it was during active duty or ACDUTRA.  This 
matter should be clarified.  

As the case is being remanded anyway, it should be ensured 
that the appellant has been provided proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the type of evidence that is needed to 
establish a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be sent a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and an effective date 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO/AMC should arrange for an 
exhaustive search for further service 
medical records pertaining to the 
veteran.  In that regard, he should be 
asked to specify the location where 
(and when) he was seen for treatment 
for injuries in regards to his vehicle 
accident during active duty, he should 
also specify the location where and 
when he was treated for sinusitis. 
Those locations (as well as any storage 
facility where records from that 
location may have been transferred) 
should be specifically included in the 
search.  The veteran should be asked to 
submit any service medical records in 
his possession and to submit any 
relevant "buddy statements" 
(specifically including the witness 
letter mentioned at the January 2007 
videoconference hearing).  

3.  The RO/AMC must ask the veteran to 
provide detailed information regarding 
his alleged back injury in regards to a 
vehicle accident on ACDUTRA.  He should 
specify the date of the injury, and the 
location.  The RO/AMC should then: (a) 
Verify whether the veteran was indeed 
on ACDUTRA on the date of alleged 
injury, and (b) if so, secure the any 
associated records or accident reports 
surrounding the injury.

4.  The RO/AMC must ask the veteran to 
provide detailed information regarding 
any treatment related to sinusitis 
during ACDUTRA.  He should specify the 
date of treatment, and the location.  
The RO/AMC should then: (a) Verify 
whether the veteran was indeed on 
ACDUTRA on the date of treatment, and 
(b) if so, secure the any associated 
records.  

5.  The RO/AMC should ask the appellant 
to provide a list of all VA and non-VA 
health care providers that have treated 
him for a back disorder and sinusitis 
since his discharge from service to the 
present (and any necessary releases).  
The RO/AMC should then obtain complete 
records of such treatment from all 
sources identified.  

6.  If after the above development is 
complete and the records show that the 
veteran was treated for sinusitis 
during a period of active duty or 
ACDUTRA, then the veteran should be 
afforded an appropriate examination 
determine the nature and etiology of 
any current sinusitis disorder.  The 
examiner should review the claims file 
and note that review in the report.  
The examiner should specifically opine 
whether it is at least likely as not 
that any current sinusitis disorder had 
its onset in or is otherwise related to 
the veteran's military service.  The 
examiner should explain the rationale 
for any opinion given.   

7.  If after the above development is 
complete and the records show that the 
veteran was treated for any back related 
injuries during a period of active duty 
or ACDUTRA, and post service medical 
records show that he received treatment 
for his back outside of his work-related 
injury (in April 1992), then the veteran 
should be afforded an appropriate 
examination to determine the nature and 
etiology of any current back disorder.  
The examiner should review the claims 
file and note that review in the report.  
Then the examiner should specifically 
opine whether it is at least likely as 
not that any current back disorder was 
caused or aggravated by the veteran's 
service or inservice injuries, rather 
than other, intervening, factors.  The 
examiner should explain the rationale for 
any opinion given.

8.  The RO should then readjudicate the 
claims.  If the claim remains denied, 
an appropriate supplemental SOC should 
be issued, and the veteran and his 
representative should have the 
opportunity to respond.  The case 
should then be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).




______________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


